DETAILED ACTION



Reasons for Allowance


The following is an examiner’s statement of reasons for allowance:  The instant invention is related to CCLM-based intra-prediction method and device.

Prior art was found and applied in the previous actions in parent application 16/801,538.  However, in consideration of amended claims, the features “wherein based on the luma block located in the current CTU that is different from the CTU in which the top neighboring luma reference samples is located, the top neighboring luma reference samples are located in a horizontal 1 sample line adjacent to the top boundary of the luma block and the left neighboring luma reference samples are located in at least vertical 2 sample lines neighboring the left boundary of the luma block”  are  not found or suggested in the prior art.  

The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. 



Claims 1-15 are allowed. 


Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488